 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDCooperative Mills, Inc.andLocal 847, International Hod Car-riers',Building and Common Laborers'Union of America,AFL-CIO.Case No. 5-CA-1804.October 2, 1961DECISION AND ORDEROn April 24, 1961, Trial Examiner Ows]ey Vose issued his Inter-lnediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, CooperativeMills, Inc., Seaford, Delaware, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 847, International HodCarriers',Building and Common Laborers' Union of America,AFL-CIO, or in any other labor organization of its employees, bydischarging or refusing to reinstate them, or in any other mannerdiscriminating in regard to their hire or tenure of employment orany term or condition of employment.(b)Warning employees that loss of employment or other adverseconsequences will result from the organization of the mill, promising1The Trial Examiner inadvertently found that employee Robbins was unlawfully inter-rogated and discharged by Superintendent RicksHowever, the record shows that Fore-man Anthony, concededly a supervisor, had engaged in these actsWhile we accordinglycorrect this inadvertence, it in no way affects the Trial Examiner's ultimate findings orour concurrencetherein133 NLRB No. 67. COOPERATIVE MILLS, INC.621employees benefits to induce them to abandon their union activities,coercively questioning employees about their union sympathies andactivities, and keeping, or indicating to employees that it is keeping,union activities under surveillance.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Bruce E. Robbins, Jr., immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered as a result of his discharge,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other data necessary to analyze and compute backpay.(c)Post at its mill at Seaford, Delaware, copies of the notice at-tached hereto marked "Appendix." 2 Copies of said notice, to be fur-nished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.2 In the event that this Orderis enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 622DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOTdiscouragemembership in Local 847, Interna-tional Hod Carriers', Building and Common Laborers' Union ofAmerica, AFL-CIO, or in any other labor organization of ouremployees, by discharging them or in any other manner discrimi-nating against them in regard to their hire and tenure of em-ployment or any term or condition of employment.WE WILL NOT warn employees that loss of employment or otheradverse consequences will result from the organization of themill, promise employees benefits to induce them to abandon theirunion activities, coercively question employees about their unionsympathies and activities, or keep, or indicate to our employeesthat we are keeping, union activities under surveillance.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right of self-organiza-tion, to form labor organizations, to join or assist Local 847,InternationalHod Carriers', Building and Common Laborers'Union of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized by Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Bruce E. Robbins, Jr., reinstatement to hisformer or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and we will makehim whole for any loss of pay suffered as a result of his discharge.All our employees are free to become or remain or to refrain frombecoming or remaining members of Local 847, International HodCarriers', Building and Common Laborers' Union of America, AFL-CIO, or any other labor organization.COOPERATIVE MILLS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice mustremainposted for 60 days from the datehereof,and must not be altered,defaced,or covered by any othermaterial. COOPERATIVE MILLS, INC.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE623This proceeding, in which the parties were represented by counsel, was held beforethe duly designated Trial Examiner in Salisbury, Maryland, on January 17, 1961,upon the complaint of the General Counsel, as amended, and answer of CooperativeMills, Inc., herein referred to as the Respondent.The issues litigated at the hearing were whether the Respondent, by dischargingBruce E. Robbins, Jr., on August 24, 1960, has violated Section 8(a)(3) and (1)of the Act, and, by other acts and conduct, has further violated Section 8(a)(1) ofthe Act.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONAL FINDINGSThe Respondent, a Virginia corporation, is engaged in the manufacture of animaland poultry feed at Seaford, Delaware. In the course of its operations, the Respond-ent receives shipments of raw materials from out-of-State sources valued in excessof $50,000 a year.The Respondent annually ships more than $150,000 worth offinished products to points outside of Delaware. I find, as the Respondent admits,that it is engaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVEDLocal 847, International Hod Carriers', Building and Common Laborers' Unionof America, AFL-CIO, hereinafter referred to as the Union, is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES 1A. Preliminarystatement; the Respondent's supervisory hierarchyWilliam Ricks, the superintendent, is in charge of the Respondent's mill, in whichabout 35 men are employed. Edward Anthony, a foreman, assists Ricks in carry-ing out his supervisory functions.The parties have stipulated that Ricks andAnthony aresupervisorswithin themeaningof the Act.At least two other em-ployees, PaulWilson and William Faulkner, give instructions to employees con-cerningtheir work and shift them about from one job to another within the mill.The complaint, as amended at thehearing, allegesthat Paul Wilson is a supervisorwithin themeaningof the Act .2The Respondent denies this allegation. In myopinion the General Counsel has failed to establish that Wilson is a supervisorwithin themeaning ofthe Act.There is no evidence that Wilson has authority tohire, discharge, or discipline employees, or to adjust their grievances.Hence, ifWilson is to be found a supervisor, it must be attributed to his having authorityresponsibly to direct employees through the use of independent judgment.Thepreponderance of the testimony, however, fails to establish such authority.WhileWilson frequently told employees what to do, there is nothing to show that he wasdoing anything more than relaying Anthony's orderson tothemen.The recordfails to establish that the instructions which Wilson gave to the employees resultedfrom the exercise of independent judgment on his part.Accordingly, the GeneralCounsel's contentionconcerningWilson's status as a supervisor under the Act isrejected.1 The Respondent, although represented by counsel at the hearing, did not call any wit-nesses in its behalfConsequently, the findings set forth below are based on the un-contradicted testimony of the witnesses for the General Counselz Section 2(11) of the Act provides as follows.The term "supervisor" means any individual having authority, In the Interest ofthe employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to direct them, or to adjust theirgrievances, or effectively to recommend such action, If in connection with the foregoingthe exercise of such authority Is not of a merely routine or clerical nature, but re-quires the use of Independent judgment 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Sequence of events; interference,restraint,and coercionSeeking a better job,Bruce Robbins,Jr., and another employee at the mill lookedup Raymond Closser,the business agent of the Union at Greenwood,Delaware,for the purpose of obtaining information about the availability of employment onconstruction work then being done for the Du Pont Company.After being in-formed that no work was presently available at Du Pont, the discussion turned tothe prospects of organizing the Respondent'smill.Robbins favored the idea andbecame Closser's contact man at the mill.A series of meetings of the men was held, commencing on August 11, 1960.About 20 of the Respondent's employees attended this first meeting.Robbins wasactive in informing the other employees about this and subsequent meetings.Hetalked to employees both at the mill and at their homes.At the second meeting onAugust 18,19 employees signed union authorization cards.Meetings were heldabout every week until September 30, when the Board held an election at the mill.After attending the union meeting on August 18, Arley Larrimore went toSuperintendent Ricks, told him about the organizing activities which were in progress,and reported to him the names of the employee leaders in the union movement.Among those named were Robbins.On August 24, Robbins was abruptly discharged under circumstances set forthin greater detail below.Not long after Robbins was discharged Superintendent Ricks stopped employeeCarl E. Truitt, Jr., as he was leaving the mill, and asked him what he thought aboutthe union activities then going on.When Truitt stated, "Well, I guess I'm SouthernStates," 3 Ricks replied as follows:What they are trying to do, you know, . . . if they get in, they want some-thing in the contract about 32 hours guaranteed work, . . . I could put thebasis back on 32 hours, but..The ones that I know are for me, I can seethey get their 40 hours, and the ones that don't, I won't give them. In otherwords, the ones for Southern States will get the full time.4Shortly thereafter Truitt went back to Ricks' office and informed him he was "forthe Union," that he wanted him to know because he had told him "different before."Ricks' response was as follows:Iwant you to know the fact if the Union comes in it will be on a cut anddried basis.There will be certain rules set up, and if you step over one wayor the other . . . it will probablymeanyou will have to go.About the first of September Charles Littleton went to work for the Respondent.At the time of his hiring Superintendent Ricks mentioned that "some of the boysare trying to get the Union . . . they were up for a good job, they messed them-selves up."In the latter half of September, Superintendent Ricks asked employee Warren E.Conaway what he thought about the Union.When Conaway answered that he hadnot "thought too much about it," Ricks suggested that if he "didn't know muchabout the Union [he] should go to one or two of the meetings and see what wasgoing on."Ricks added at this point that "he had a fellow that went to the meet-ings and told him what went on."The election was scheduled for 2 p.m. on September 30. That morning, Super-intendent Ricks spoke to several employees about the Union. Shortly before lunchRicks told James R. Sullivan that "if the Union came in there, that everything wouldbe put on a level basis, and that they wouldn't be allowed to help nobody."Ricksfurther informed Sullivan that employees would be assigned jobs according to theirseniority, and that if he could not do the work he "might lose [his] job."Rickssaid he would "most likely" be assigned to operate the scale sewing machine, anoperation which required the recording of the various quantities of feed beingprocessed.As Sullivan could not read or write, he would have been unable toperform this operation.Ricks also had a long conversation that morning with Leroy B. West.West hadworked for the Respondent a total of 5 years; however, there had been a break inhis service while he worked elsewhere.Ricks asked West what he thought was goingto happen that afternoon and what he thought about the Union.When West gave8 The Respondent'smill is also known as the"Southern States" mill.4Although Truitt was not sure exactly when this conversationoccurred,he thought ithappened"soon after"Robbins' discharge COOPERATIVE MILLS, INC.625a noncommital answer,Ricks inquired whether West was aware that"if the Uniongot in that they would have to go according to service, and being that[he] quitthat time and lost[his]first service.[he]might lose[his] job...to guysthat had more service, that [he]would still have a job, but...there would beguys over [him] that had more service."That morning before the election,Ricks also asked Roland B. Tull how he feltabout the Union.Tull replied that he was in favor of it if it is the right kind ofunion.Whereupon Ricksrejoined,"Well, you know your seniority, if the Unioncomes in, I will have to put you on a different job which you might not like."Ricks also stated on this occasion that "there was a raise to come through" but"since this has come up that has all been stopped for the time being."The Union lost the election which was held that afternoon.As found above, Superintendent Ricks, in thinly veiled terms, warned employeesthat if the shop became organized they would likely lose their jobs, would suffer areduction in working hours, or would have to observe strict working rules underpenalty of discharge.On one occasion Ricks indicated that nonunion employeeswould benefit from a continuance of the regular 40-hour week whereas union sup-porters would be reduced to 32 hours. Such threats of reprisals and promise ofbenefit, in my opinion,constitute interference,restraint,and coercion in violationof Section 8 (a) (1) of the Act.Superintendent Ricks' warnings are not to be deemed without coercive effect byreason of the fact they were in part couched in terms of the consequences of hisagreeing to union bargaining demands.Had the Union made any demands on theRespondent,there might have been some basis for regarding some of Ricks' state-ments as expressions of views, argument, or opinion, which are protected by Sec-tion 8(c) of the Act.However, the Union had made no demands on the Respond-ent.The clear implication of the language actually used by Ricks, when reasonablyconstrued,was that employees would suffer as a consequence of the mills becomingorganized.Under the circumstances Ricks' statements had coercive impact and,accordingly, were not within the protection of Section 8(c) of the Act.In the context of Ricks' warnings and promise of benefit,and in view of the dis-criminatory discharge of Robbins, as found below, Superintendent Ricks' question-ing of employees about their union sympathies also constituted interference, restraint,and coercion in violation of Section 8(a)(1) of the Act.Finally, Ricks' statementto Conaway that he had an employee who attended union meetings and reported tohim what went on,in the circumstances of this case, also violated Section 8(a)(1)of the Act.As held inDes Moines Foods, Inc.,129 NLRB 890, statements indicatingto employees that union meetings and activities are under employer surveillanceplace such activities under an unlawful restraint and, accordingly, are violative ofSection8 (a)( I).C. The discharge of Bruce E.Robbins, Jr.Robbins was hired by theRespondenton February 8, 1954.As indicated above,Robbins was discharged on August 24, 1960.The events on the day of his dis-charge are as follows:Shortly after Robbins started up his pellet mills on the morning of August 24,he observed standing nearby an empty drum in which one of the chemical ingredientsused in some of the Respondent's feeds-"B.H. T."-had been received at the mill.This drum, which was made of heavy cardboard and was bound with narrow metalbands at the top and bottom, was about the size of a 20-gallon trash can of the kindcommonly used around the home.Robbins mentioned the drum to Harry Parrish,a fellow employee, and raised the question with him as to whether he should take ithome.Parrish, not sharing Robbins' doubts about the matter told him "it wouldn'thurt, it was no good anyway." Robbins then set the drum aside so he could pick itup when he went home to lunch. About 9:30 that morning Robbins was trans-ferred over to another operation in a different part of the mill. It involved the catch-ing of pellets dropped to the first floor.He performed this operation until 2 or 3minutes before noon that morning when he was instructed to stop until after lunch.It appears that the feed had become jammed or plugged up on this occasion.Robbinsleft themill 2 minutes before noon to go home to lunch onthat day.On his way outRobbins picked up the drum and took it homewith him.Robbins returned to work at 12:30 p.m.He started up his pellet mills in accord-ance with instructions given him before lunch by William Faulkner.At 12:45 p.m.Robbins was summoned to Superintendent Ricks' office.Foreman Anthony was inthe office when he arrived.There the following ensued, as Robbins crediblytestified:624067-62-vol. 133- 41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe [Ricks] asked me why I left a coupleminutesbefore dinnertime. I toldhim our job was done over there until after dinner and I figured it would beall right to leave.Then he asked me about the barrel. . . He asked me why I took thebarrel.I told him l spoke to Harry Parrish and figured it wasn't any good, soI took it home.as it was going to be thrown in the trash.He said "I am goingto have to let you go," and that was it.Robbins had taken a drum home on one or more previous occasions and nothinghad been said to him by any representative of management.He had seen other em-ployees taking drums home and had never heard of anyone being reprimanded fordoing so.Robbins had frequently seen these empty drums being taken to the dumpon the trash truck.William C. Pauley credibly testified that he had taken seven oreight drums home in the course of his 3 or 4 years' employment at the mill. BothRobbins and Pauley testified that they had never been given any instructions regardingthe taking of drums.There is no evidence that the Respondent ever put theseempty drums to any use.As found above, Robbins was one of the employees who initially approached theunion business agent.Thereafter, he acted as contact man between the businessagent and the employees, talking to them both at the mill and at their homes aboutunion matters.Robbins' activities as one of the leaders in the union movement werereported to Superintendent Ricks by Arley Larrimore not long after the union meetingon August 18 .5Less than a week after receiving this report, Ricks precipitatelydischarged Robbins, an employee of more than 6 years' standing.Superintendent Ricks, as found above, was opposed to the organization of the millby the Union.He had warned employees that loss of employment and other adverseconsequences would follow the organization of the mill.He had pointed out to anew employee when he hired him, about a week after Robbins' discharge, how "someof the boys" had "messed" their chances for "a good job" by "trying to get theUnion" in.Since the Respondent did not put on any defense in .this case, thereis noaffirmativesworn testimony by any representative of management as to the reasons for Robbins'discharge.We are deft to infer, from Ricks' conversation with Robbins at thetime of his discharge, what these were.Apparently it is the position of theRespondent that Robbins was discharged for leaving the plant 2 minutes early forlunch and for taking home with him an empty,used,cardboard chemical container.The suggestion that Robbins was discharged because he had left the mill 2 minutesearly for lunch is not persuasive.Had Robbins returned to his own department,he would have no more than had time to turn on his pellet mills when it wouldhave been time to turn them off for lunch.Ricks' reliance on this trivial eventsuggests that he was on the lookout for a pretext for getting rid of Robbins.With regard to Robbins' having taken the empty drum home, the only testimonysuggesting that the taking of such drums was not routine on the part of the employeesis that of Robbins, himself, whose question of employee Parrish indicates that hewas not wholly sure he should take the drum.All the other evidence bearing on thispoint indicates that there was no real basis for Robbins' doubts in this regard. Itwas not an uncommon practice for employees to take these drums home.TheRespondent had never issued any instructions prohibiting such a practice.Noemployee, so far as the record shows, had ever been previously reprimanded ordisciplined for engaging in such a practice.Thereisnosuggestion in the recordwhy the Respondent should object to employees taking these drums home.As faras the record shows, these empty drums had served the purpose for which theywere designed and were only destined for the dump heap anyway.On this record,I cannot believe that, but for Robbins' recent efforts to bring a union into the mill,the Respondent would have regarded this incident as seriously as it apparently did.Under all the circumstances, particularly in view of the timing of Robbins'discharge-within a few days after Robbins' activities in support of the Union werereported to Ricks-and the hostility to the Union which is implicit in Ricks'statements and warnings to the men, I find that Ricks seized upon the drum incidentas a pretext for getting rid of one of the leaders in the union activity,at the mill,and that he hoped thereby to put a damper on the whole union movement. Accord-ingly, I conclude that Robbins' discharge was violative of Section 8(a) (3) of the Act.5While Larrimore did not place the date of this report exactly,I find under all thecircumstances that it was reported to Ricks within a day or so of the meeting. KASCO TRUCKING CORP.627IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of theRespondentset forthin sectionIII, above, occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerceamongthe severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, myrecommended order will direct it to cease and desist from the unfair labor practicesherein found, and to take certain affirmative action designed to effectuate the policiesof the Act.My recommended order will also provide that the Respondent offer Bruce E.Robbins, Jr., immediate and full reinstatement to his former or substantiallyequivalent position, without loss of seniority or other rights and privileges, and makehim whole for any loss of pay he may have suffered by payment to him of a sumof money equal to that which he would normally have earned as wages from thedate of the discrimination to the date of the offer of reinstatement, less his netearnings during said period, and in a manner consistent with Board policy set out inF.W. Woolworth Company,90 NLRB 289.My recommended order will also direct that the Respondent preserve and, uponrequest, have available to the Board or its agents, for examination and copying, allpayroll and other records necessary to analyze the amounts of backpay due underthe terms of my recommended order.The unfair labor practices herein found are such as to indicate an attitude ofopposition to the purposes of the Act generally, and, accordingly, the commissionof these and unfair labor practices in the future is reasonably to be anticipatedfrom such past conduct. In these circumstances, the preventive purposes of theAct may be thwarted unless the remedy is coextensive with the threat.To effectuatethe policies of the Act, therefore, it will be provided that the Respondent ceaseand desist from infringing in any manner upon the statutory rights of its employees.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 847, International Hod Carriers', Building and Common Laborers' Unionof America, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.2.By discriminating in regard to the hire and tenure of employment of Bruce E.Robbins, Jr., thereby discouraging membership in the above-named labor organiza-tion, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Kasco Trucking Corp.andLocal 816, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmericaandMaster Truckmen of America, Inc. andAmalgamated Union,Local 5, Independent,Parties in Interest.Case No. 2-CA-7771. October °2, 1961DECISION AND ORDEROn June 19, 1961, Trial Examiner Ramey Donovan issued his In-termediate Report in the above-entitled proceeding, finding that the133 NLRB No. 66.